Illinois Official Reports

                                          Appellate Court



                                 In re C.C., 2015 IL App (1st) 142306



Appellate Court              In re C.C., a Minor (The People of the State of Illinois, Petitioner-
Caption                      Appellee, v. C.C., a Minor, Respondent-Appellant).


District & No.               First District, Fourth Division
                             Docket No. 1-14-2306


Filed                        January 6, 2015


Held                         Where respondent, a 14-year-old minor who was convicted of
(Note: This syllabus         first-degree murder in the shooting death of another minor was
constitutes no part of the   sentenced to imprisonment in the Department of Juvenile Justice until
opinion of the court but     his twenty-first birthday and he also was given a mandatory minimum
has been prepared by the     45-year adult criminal sentence, which was stayed under the extended
Reporter of Decisions        jurisdiction juvenile statute and will be vacated if he completes his
for the convenience of       juvenile sentence without any new offenses or violations of the
the reader.)                 juvenile sentence, the appellate court held that since the stay on
                             respondent’s adult criminal sentence has not been revoked, the State
                             has not sought its revocation and the sentence may never be imposed,
                             respondent lacks standing to challenge the severity of that sentence at
                             this time and the judgment of the trial court was affirmed.




Decision Under               Appeal from the Circuit Court of Cook County, No. 12-JD-3853; the
Review                       Hon. Lori Wolfson, Judge, presiding.




Judgment                     Affirmed.
     Counsel on               Michael J. Pelletier, Alan D. Goldberg, and Heidi Linn Lambros, all of
     Appeal                   State Appellate Defender’s Office, of Chicago, for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                              Kathleen Warnick, and Adam Meczyk, Assistant State’s Attorneys, of
                              counsel), for the People.



     Panel                    JUSTICE ELLIS delivered the judgment of the court, with opinion.
                              Justices Howse and Epstein concurred in the judgment and opinion.


                                                OPINION

¶1         Respondent C.C. was convicted of first-degree murder for the shooting death of
       17-year-old Dejuan Jackson. Respondent was 14 years old at the time of the shooting. He
       was sentenced to imprisonment in the Department of Juvenile Justice until his twenty-first
       birthday and also given a mandatory minimum 45-year adult criminal sentence. Under the
       extended jurisdiction juvenile (EJJ) statute, the adult portion of his sentence is stayed, and if
       respondent completes his juvenile sentence without committing a new offense or violating
       the conditions of his juvenile sentence, that adult sentence will be vacated on completion of
       that juvenile sentence. 705 ILCS 405/5-810(6), (7) (West 2012).
¶2         Respondent appeals, arguing that his 45-year mandatory minimum adult-stayed sentence
       violates both the eighth amendment of the United States Constitution and the proportional
       penalties clause of the Illinois Constitution.
¶3         The preliminary and ultimately dispositive issue in this case is whether a
       minor-respondent sentenced under the EJJ statute, who receives a juvenile sentence plus a
       stayed adult criminal sentence, has standing to challenge the severity of his adult sentence
       when it has not yet been imposed and when the State has not petitioned for its imposition. On
       at least two occasions, this court has expressed doubts about a minor-respondent’s standing
       in this context, but in neither of those cases was the standing issue raised by the State. In this
       case, the State has challenged respondent’s standing to assert his constitutional claims,
       presenting the issue squarely for our review.
¶4         We hold that, because the stay on respondent’s adult criminal sentence has not been
       revoked, the State has not sought its revocation, and the sentence may never be imposed,
       respondent lacks standing to challenge the severity of his sentence at this time. We therefore
       affirm the judgment below.

¶5                                        I. BACKGROUND
¶6          Respondent was charged with the first-degree murder of Jackson and the attempted
       first-degree murders of Robert Thompson and Andre Cribbs. On July 17, 2013, the trial court
       granted the State’s motion to designate respondent’s case as an EJJ prosecution under section

                                                   -2-
       5-810 of the Juvenile Court Act of 1987 (705 ILCS 405/5-810 (West 2012)). On March 20,
       2014, the State filed a notice of intent to seek an extended-term sentence under section
       5-8-1(a)(1)(d)(iii) of the Unified Code of Corrections (730 ILCS 5/5-8-1(a)(1)(d)(iii) (West
       2012)), which provides for a sentencing enhancement of 25 years to natural life
       imprisonment for a defendant who discharged a firearm that caused death to another person.
¶7          The case proceeded to a jury trial. Since respondent is not raising any substantive
       challenges related to his proceedings, we will briefly summarize the facts adduced at trial.
       Thompson and Cribbs both testified for the State. They testified that, on September 26, 2012,
       they were walking to their friend Willie’s house with Jackson. A black sport utility vehicle
       (SUV) approached them, and they saw respondent leaning out the passenger’s side window
       with a revolver. Respondent fired several shots and Thompson and Cribbs ran. When they
       returned to the scene, they saw Jackson lying in a pool of blood. Jackson died from a gunshot
       wound to the back of his head. Both Thompson and Cribbs identified respondent as the
       shooter in a police lineup.
¶8          Respondent was acquitted of both counts of attempted murder but found guilty of the
       first-degree murder of Jackson. The trial court sentenced respondent to imprisonment in the
       Department of Juvenile Justice until his twenty-first birthday. Additionally, the trial court
       imposed an adult-stayed sentence of 45 years’ imprisonment in the Illinois Department of
       Corrections, the mandatory minimum for first-degree murder with a firearm. 730 ILCS
       5/5-4.5-20(a), 5-8-1(a)(1)(d)(iii) (West 2012).

¶9                                            II. ANALYSIS
¶ 10       On appeal, respondent raises no challenge to his conviction, but he contends that his adult
       criminal sentence is unconstitutional. Specifically, he argues that the mandatory minimum
       adult-stayed sentence of 45 years violates both the eighth amendment of the United States
       Constitution and the proportionate penalties clause of the Illinois Constitution. He asks this
       court to vacate that sentence and remand for a new sentencing hearing at which the juvenile
       court may impose a stayed sentence below the mandatory minimum.
¶ 11       Here, as noted earlier, respondent’s case was designated as an EJJ prosecution under
       section 5-810 of the Juvenile Court Act of 1987 (705 ILCS 405/5-810 (West 2012)). The EJJ
       statute provides that, upon a finding of guilt in an EJJ case, the trial court must impose a
       juvenile sentence under the Juvenile Court Act as well as a conditional adult criminal
       sentence. 705 ILCS 405/5-810(4) (West 2012). If the juvenile successfully completes his
       juvenile sentence, then the adult criminal sentence is vacated. 705 ILCS 405/5-810(7) (West
       2012). The statute provides two scenarios in which the stay on the adult sentence may be
       revoked, and the adult criminal sentence imposed, during the pendency of the juvenile
       sentence: first, if the juvenile commits a new offense, the stay “shall” be revoked; and
       second, if the juvenile violates the conditions of his juvenile sentence in some way other than
       by committing a new offense, the court may, in its discretion, revoke the stay. 705 ILCS
       405/5-810(6) (West 2012).
¶ 12       Respondent’s adult criminal sentence is currently stayed. The State has not petitioned to
       revoke his stay for committing a new offense, and respondent has not been accused of
       violating the conditions of his juvenile sentence, which would subject him to discretionary


                                                  -3-
       revocation. The State argues that, under these facts, respondent lacks standing to challenge
       the constitutionality of his adult sentence. Unless and until the stay on that sentence is
       revoked, the State claims, respondent has not suffered a sufficient injury to confer standing.
¶ 13        The doctrine of standing precludes courts from ruling upon mere abstract propositions of
       law, rendering advisory opinions, or giving legal advice as to future events. Underground
       Contractors Ass’n v. City of Chicago, 66 Ill. 2d 371, 375 (1977). “A party may question the
       constitutional validity of a statutory provision only if he or she has sustained or is in
       immediate danger of sustaining some direct injury as a result of enforcement of the statute.”
       People v. Esposito, 121 Ill. 2d 491, 512 (1988).
¶ 14        We first note that, in two decisions where the State did not challenge defendant’s
       standing, this court has questioned minor-respondents’ standing to challenge the length of
       their stayed adult sentences before those sentences are imposed. E.g., In re Vincent K., 2013
IL App (1st) 112915, ¶ 43 (questioning the minor’s standing to challenge his stayed adult
       sentence because “respondent has not violated the provisions of his juvenile sentence and,
       accordingly, his adult sentence has not kicked in”); In re Phillip C., 364 Ill. App. 3d 822, 832
       (2006) (though State failed to object to defendant’s standing, questioning the minor’s
       standing to challenge his stayed adult sentence because he “ha[d] it within his own power to
       determine whether the adult sentence will kick in”). Because the State failed to raise the issue
       in those cases, however, this court did not decide the standing question. In this case, the State
       has challenged respondent’s standing.
¶ 15        We agree with the State that respondent lacks standing to challenge the constitutionality
       of this adult criminal sentence at this juncture. Respondent has not committed a new offense
       that would trigger the imposition of his adult offense and, of course, may never do so.
       Likewise, he may never violate the terms of his juvenile sentence–and even if he does, the
       trial court may decide, in its discretion, not to order the execution of that adult sentence. 705
       ILCS 405/5-810(6) (West 2012). Thus, there is at least one, if not two, intervening events
       that must occur before this 45-year sentence will kick in–that is, before defendant will suffer
       any direct injury. The record before us reveals that none of these events have transpired, nor
       are they about to transpire.
¶ 16        In In re M.I., 2013 IL 113776, the Illinois Supreme Court held that the respondent lacked
       standing to assert a due process challenge to the revocation provision of the EJJ statute after
       the State, alleging that the respondent had committed a new offense, petitioned the court to
       revoke the stay on his adult sentence. Id. ¶ 34. The supreme court held that the respondent
       lacked standing because the language that he challenged as vague pertained to revocations
       based, not on the commission of a new offense, but on violations of the conditions of his
       juvenile sentence. Id. ¶ 36. Because the language he challenged was not the basis for his
       possible revocation, he could show no injury caused by that language. Id.
¶ 17        Similarly, in In re Omar M., 2014 IL App (1st) 100866-B, ¶ 1, the respondent alleged
       that the revocation provision of the EJJ statute was unconstitutionally vague. At the time, the
       State had not filed a petition to revoke the stay on respondent’s adult sentence. Id. ¶ 10.
       Applying M.I., the court stated that the “vague fear” of the imposition of an adult sentence
       under the EJJ statute was insufficient to confer standing. Id. ¶ 11.



                                                   -4-
¶ 18       Finally, in In re J.W., 346 Ill. App. 3d 1, 3 (2004), the respondent was subjected to EJJ
       prosecution and given a stayed adult sentence. On appeal, the respondent claimed that the
       statutory provision providing for revocation of the stay on her adult sentence was
       unconstitutionally vague, even though her adult sentence had not been imposed. Id. at 14.
       The court found that the respondent lacked standing to challenge the revocation provision
       because her “claim [was] premature until a petition to revoke the stay [was] filed in
       accordance with the EJJ statute.” Id. at 15.
¶ 19       Like M.I., Omar M., and J.W., this case involves a challenge to a statute that has not yet
       affected respondent and may never affect him. The stay on respondent’s adult sentence has
       not been revoked and he has not been required to serve his adult sentence. Like Omar M. and
       J.W., the State in this case has not even filed a petition to revoke the stay on respondent’s
       adult sentence. At this stage, respondent has not been directly or materially affected by the
       statute that provides for a mandatory minimum sentence of 45 years, and he is in no
       immediate danger of being affected by it. If a constitutional challenge to the procedure for
       revoking the stay is premature unless and until that procedure is instigated, it follows that the
       imposition of the adult-stayed sentence–which is one step further removed in time–is
       likewise premature.
¶ 20       Respondent claims that Omar M. and J.W. support his contention that he has standing in
       this case, because, while those cases found that respondents lacked standing to challenge the
       EJJ revocation procedure, those decisions did consider the respondents’ challenges to their
       adult sentences based on Apprendi v. New Jersey, 530 U.S. 466 (2000). Respondent misreads
       those cases. The Apprendi challenges in those cases did not concern the adult sentence
       imposed; respondents challenged the fact that their cases were designated as EJJ
       prosecutions, which they claimed subjected them to enhanced penalties based on facts that
       should have been tried before a jury under a reasonable-doubt standard. In re J.W., 346 Ill.
       App. 3d at 10-11; Omar M., 2014 IL App (1st) 100866-B, ¶¶ 18-21. It does not even appear
       that the State challenged the respondents’ standing to raise those claims, nor did the court
       question it, and for good reason–the respondents clearly had standing to challenge the
       constitutionality of the proceedings in which they had been engaged at the time of their
       appeals. The Apprendi challenges were not directed at something that had not happened and
       might never happen–the revocation of the stay on the adult sentences or the sentences
       themselves–but rather at something that had already happened, the designation of their cases
       as EJJ prosecutions. There was nothing remote or speculative about that injury; the
       respondents had already suffered it.
¶ 21       For this same reason, respondent’s reliance on In re Matthew M., 335 Ill. App. 3d 276
       (2002), is misplaced. See id. at 286-87 (respondent raised Apprendi challenges directed at
       EJJ designation, after respondent’s case had been designated as an EJJ prosecution and
       respondent had been tried and convicted). Matthew M. is also distinguishable because it
       concerned ripeness, an admittedly related doctrine that often overlaps with standing (see
       Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 252 (2010)), but a distinct doctrine
       nevertheless, and not one raised in this case by the State.
¶ 22       People v. P.H., 145 Ill. 2d 209 (1991), cited by respondent, likewise does not support his
       position. In P.H., the defendant was in the midst of a hearing in which the State sought to


                                                   -5-
       transfer him to adult criminal court. Id. at 217. Part of the defendant’s argument at the
       transfer hearing was that the adult-transfer provision, itself, was unconstitutional. Id. The
       defendant unquestionably had standing to challenge that provision, as he was in immediate
       danger of being injured–the injury there being a transfer to adult court, which the State
       sought both below and on appeal. Id. at 220.
¶ 23       In contrast, in this case, the injury respondent asserts is a cruel and unusual sentence–but
       he is not serving that sentence, nor is he in immediate danger of serving it. He very well
       might never serve it. His asserted injury, at this stage, is too remote to confer standing.
¶ 24       By no means should our opinion be construed as limiting respondent’s ability to
       challenge his adult sentence if he is required to serve it or if he is in imminent danger of
       serving it. We express no opinion on respondent’s standing should those circumstances arise.
       We simply hold that, because the stay on his adult sentence has not been revoked and it is
       currently in no jeopardy of being revoked, respondent lacks standing at this time to challenge
       the severity of his sentence. In light of our decision, we express no opinion on the merits of
       defendant’s constitutional challenges to his adult sentence.

¶ 25                                     III. CONCLUSION
¶ 26      For the foregoing reason, we affirm the judgment of the trial court.

¶ 27      Affirmed.




                                                  -6-